USBC PAM - LIVE - VERSION 5.1.1                                                                                   Page 1 of 1



                                                                  U.S. Bankruptcy Court

                                                          Middle District of Pennsylvania

Notice of Electronic Claims Filing

The following transaction was received from Warmbrodt, James on 4/17/2020 at 11:55 AM EDT

File another claim
Case Name:                        Robin Mae Garrett
Case Number:                      1:20-bk-00459-HWV
                                  M&T Bank
Creditor Name:                    PO Box 840
                                  Buffalo, NY 14240
Claim Number:                     6 Claims Register
Amount Claimed: $104611.99
Amount Secured: $104611.99
Amount Priority:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:POC.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1009835235 [Date=4/17/2020] [FileNumber=16242220-
0] [023d5efd8827e6e1bef0c752cecf77549dcdf44aadab99fd8a6cc481d418711426
d691b977f7be39485786c2ae91440e6de0ff72e51dd7093ae17cf08ebd07d5]]
Document description:Exhibit 410A
Original filename:C:\fakepath\410A.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1009835235 [Date=4/17/2020] [FileNumber=16242220-
1] [bc0b236e8ec25dc680d5fad76291bbbc33f05b182648aae91d77115da529ed5030
e0c3ef1f38f5968c2b2890cba3f06426df220788e8f747852d72b52da09ccb]]
Document description:Exhibit Escrow Analysis
Original filename:C:\fakepath\Escrow Analysis.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1009835235 [Date=4/17/2020] [FileNumber=16242220-
2] [85f344cf0402702ff46d5dd5b049afb1984c80ede41436bbdfa0657b6406cc5b14
fb4cafc6fc0757de39d4917cfa3c3222d43ffc48cbd01d02908bba1b2b54a0]]
Document description:Exhibit Loan documents
Original filename:C:\fakepath\Loan Docs.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1009835235 [Date=4/17/2020] [FileNumber=16242220-
3] [7a7537481189b8f935bdfaeb907892f3cd8c6828c6aef25551d3c4fb88e4ab228d
7934c5b46e9796e3ad268c53e59af31455d8c6272ab39373aa2ad0f54b5afb]]

1:20-bk-00459-HWV Notice will be electronically mailed to:

Charles J DeHart, III (Trustee)
TWecf@pamd13trustee.com

Brent Diefenderfer on behalf of Debtor 1 Robin Mae Garrett
bdiefenderfer@cgalaw.com,
tlocondro@cgalaw.com;scomegna@cgalaw.com;rminello@cgalaw.com;kbrayboy@cgalaw.com;jrosenau@cgalaw.com;r48835@notify.bestcase.com

United States Trustee
ustpregion03.ha.ecf@usdoj.gov

James Warmbrodt on behalf of Creditor M&T Bank
bkgroup@kmllawgroup.com

1:20-bk-00459-HWV Notice will not be electronically mailed to:

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541




  Case 1:20-bk-00459-HWV Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38 Desc
                                Exhibit Proof of Claim Page 1 of 56
https://ecf.pamb.uscourts.gov/cgi-bin/FilingClaims.pl?620526007084389-L_1_3-1 4/17/2020
  Fill in this information to identify the case:

  Fill in this information to identify the case:


      Debtor 1 Robin Mae Garrett
      (Spouse, if filing)

      United States Bankruptcy Court for the MIDDLE District of Pennsylvania


      Case number 20-00459 HWV




 Official Form 410
 Proof of Claim                                                                                                                                                  04/19

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:     Identify the Claim

1. Who is the current                    M&T Bank
   creditor?
                                  Name of the current creditor (the person or entity to be paid for this claim)

                                  Other names the creditor used with the debtor

2. Has this claim been
   acquired from
                                  
                                  
                                   No
   someone else?                  Yes.     From whom?

3. Where should notices           Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                        different)
   creditor be sent?              M&T Bank                                                                   M&T Bank
                                  Name                                                                            Name
   Federal Rule of
   Bankruptcy Procedure
                                  PO Box 840                                                                  PO Box 1288
   (FRBP) 2002(g)
                                  Number           Street                                                     Number          Street

                                  Buffalo, NY 14240                                                           Buffalo, NY 14240
                                  City             State            Zip Code                                  City            State               Zip Code


                                  Contact phone                                                               Contact phone

                                  Contact Email                                                               Contact Email



                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                  __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __


4. Does this claim amend          
                                  
                                   No
   one already filed?
                                  Yes.     Claim number on court claims registry (if known)                                          Filed on
                                                                                                                                                  MM   / DD    / YYYY



5. Do you know if anyone          
                                  
                                   No
   else has filed a proof         Yes.     Who made the earlier filing?
   of claim for this claim?



         Official Form 410                                              Proof of Claim
        Case      1:20-bk-00459-HWV                     Doc 25-2 Filed     06/26/20 Entered 06/26/20 15:55:38                                                 Desc
                                                       Exhibit Proof of Claim Page 2 of 56
 Part 2:      Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number        
                                  No
   you use to identify the       
                                  Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor            2910

    debtor?


7. How much is this claim? $104,611.99                                                      Does this amount include interest or other charges?

                                                                                No
                                                                                Yes Attach statement itemizing interest, fees, expenses, or other charges
                                                                                       required by Bankruptcy Rule 3001 (c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                 Money Loaned




9. Is all or part of the claim   
                                  No
   secured?                      
                                  Yes.     The claim is secured by a lien on property.
                                              Nature of property: 101 Fame Avenue Hanover, PA 17331

                                           
                                           
                                            Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                           
                                            Motor vehicle
                                           
                                            Other. Describe:



                                           Basis for perfection:     Deed of Trust, Mortgage, Note
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)

                                           Value of property:                              $                      _

                                              Amount of the claim that is secured:         $104,611.99


                                              Amount of the claim that is unsecured: $                           _ (The sum of the secured and unsecured
                                                                                                                    amounts should match the amount in line 7.)

                                              Amount necessary to cure any default as of the date of the petition: $17,306.92



                                              Annual Interest Rate (when case was filed) 4.25%

                                           
                                            Fixed
                                           
                                            Variable


10. Is this claim based on a     
                                  No
    lease?
                                 
                                  Yes. Amount necessary to cure any default as of the date of the petition.                   $


11. Is this claim subject to a   
                                  No
    right of setoff?
                                 
                                  Yes. Identify the property:




                                                                                                                                                242
 Official Case
          Form 4101:20-bk-00459-HWV                Doc 25-2 Proof
                                                                Filed  06/26/20 Entered 06/26/20 15:55:38
                                                                   of Claim                                                                   Desc
                                                                                                                                             page 2
                                                  Exhibit Proof of Claim Page 3 of 56
12. Is all or part of the claim    
                                   
                                   
                                    No
    entitled to priority under
    11 U.S.C. § 507(a)?            Yes. Check all that apply:                                                                                        Amount entitled to priority

   A claim may be partly              Domestic support obligations (including alimony and child support) under
   priority and partly                    11 U.S.C. § 507(a)(1)(A) or (a)(1)(B)
   nonpriority. For example,
   in some categories, the
   law limits the amount              
                                       Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
   entitled to priority.                  personal, family, or household use. 11 U.S.C. § 507(a)(7).                                                  $

                                      
                                       Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
                                          bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                           $
                                          11 U.S.C. § 507(a)(4).
                                      
                                       Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                          $

                                      
                                       Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                              $

                                      
                                       Other. Specify subsection of 11 U.S.C. § 507(a)(                 ) that applies.                               $

                                      * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.


 Part 3:     Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                I am the creditor.
 FRBP 9011(b).                    I am the creditor’s attorney or authorized agent.
 If you file this claim           I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts     I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                              I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                                  amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be        I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,            and correct.
 imprisoned for up to 5
 years, or both.
 18 U.S.C. §§ 152, 157, and       I declare under penalty of perjury that the foregoing is true and correct.
 3571.
                                  Executed on date       04/17/2020
                                                         MM / DD      /    YYYY

                                      /s/ James C. Warmbrodt Esquire Attorney ID# 42524
                                                         Signature

                                                  Print the name of the person who is completing and signing this claim:


                                                  Name                     James C. Warmbrodt
                                                                           First name                            Middle name                              Last name



                                                Title                     Bankruptcy Attorney

                                                Company                   KML Law Group, P.C.
                                                                          Identify the corporate servicer as the company if the authorized agent is a servicer.


                                                                          701 Market Street, Suite 5000
                                                Address                   Number            Street

                                                                          Philadelphia                                             PA                     19106
                                                                          City                                                       State            ZIP Code

                                                   Contact           412-430-3594                                                      Email   jwarmbrodt@kmllawgroup.com
                                                   phone




                                                                                                                                                                   243
 Official Case
          Form 4101:20-bk-00459-HWV                      Doc 25-2 Proof
                                                                      Filed  06/26/20 Entered 06/26/20 15:55:38
                                                                         of Claim                                                                                  Desc
                                                                                                                                                                  page 3
                                                        Exhibit Proof of Claim Page 4 of 56
                                        IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


           Robin Mae Garrett                                            CHAPTER 13
                                Debtor(s)
                                                                        NO. 20-00459 HWV




                                                   CERTIFICATE OF SERVICE

                    I, the undersigned, attorney for M&T Bank do hereby certify that true and correct copies of the
           foregoing Proof of Claim have been served April 17, 2020, by electronic filing upon those listed below:

            Attorney for Debtor(s)
            Brent Diefenderfer
            CGA Law Firm
            135 North George Street
            York, PA 17401


            Bankruptcy Trustee
            Charles J. DeHart, III Esq.
            8125 Adams Drive, Suite A (VIA ECF)
            Hummelstown, PA 17036

            Date: April 17, 2020

                                                            /s/James C. Warmbrodt Esquire
                                                            James C. Warmbrodt Esquire
                                                            Attorney I.D. 42524
                                                            KML Law Group, P.C.
                                                            BNY Mellon Independence Center
                                                            701 Market Street, Suite 5000
                                                            Philadelphia, PA 19106
                                                            412-430-3594
                                                            jwarmbrodt@kmllawgroup.com




                                                                                                                      244
Official Case
         Form 4101:20-bk-00459-HWV         Doc 25-2 Proof
                                                        Filed  06/26/20 Entered 06/26/20 15:55:38
                                                           of Claim                                                   Desc
                                                                                                                     page 3
                                          Exhibit Proof of Claim Page 5 of 56
Case 1:20-bk-00459-HWV    Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 6 of 56
Case 1:20-bk-00459-HWV    Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 7 of 56
Case 1:20-bk-00459-HWV    Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 8 of 56
                                                                                                                                                    Page 2 of 4


                                                              Your Account History**

 Please remember, as your taxes and/or insurance increase on an annual basis, the escrow portion of your payment may increase.
 If you have any questions about this Escrow Analysis, please call our Customer Service Department toll free at 1-800-411-7627.

            Projected   Actual
                                                                                         Projected             Actual              Projected          Actual
Month      Payment to Payment to                          Description
                                                                                       Disbursement         Disbursement            Balance          Balance
             Escrow     Escrow
                                                       Beginning Balance                                                               $0.00              $57.44
Aug 19                                                    School Tax                                           $1,865.75       *       $0.00          -$1,808.31
Sep 19                                                     Hazard Ins                                           $747.00        *       $0.00          -$2,555.31
Feb 20                          $4,262.26 *                                                                                            $0.00           $1,706.95


 The total amount of escrow payments received during this period was $4,262.26 and the total escrow disbursements were $2,612.75.

 An asterisk (*) indicates a difference from a previous estimate either in the date or the amount of the deposit/disbursement.
 ** This section may also reflect anticipated escrow activity that has not yet occurred prior to the effective date of this analysis.


 Borrower Paid Mortgage Insurance Premium: Your mortgage loan requires a borrower paid mortgage insurance premium (“MIP”). MIP is insurance
 from the Federal Housing Administration (“FHA”) that protects lenders against loss in the event a borrower defaults on a mortgage.

 Effective for all loans closed on or after January 1, 2001, FHA annual MIP will be automatically cancelled under the following
 conditions:

 Loans with FHA case numbers assigned before June 3, 2013:
   · Mortgage loan terms greater than 15 years: the annual MIP will be cancelled when the loan to value ratio reaches 78%, provided he
     mortgagor has paid he annual mortgage insurance premium for at least five years.
   · Mortgage loan terms less than or equal to 15 years with a loan to value ratio greater than 78%: the annual MIP will be cancelled when
     the loan to value ratio reaches 78%.

 FHA will determine when you have reached the 78% loan to value ratio based on the lower of the sales price or appraised value at
 origination. New appraised values will not be considered. Cancellation of the annual mortgage insurance premium will normally be based
 on the scheduled amortization of the loan. However, in cases where additional payments have been applied to the loan balance as a
 prepayment, cancellation can be based on the actual amortization of the loan. If you have prepaid and believe you have met the
 requirements for cancelling the FHA insurance, please send a written request to us at P.O. Box 1288, Buffalo, NY 14240.

 Loans with FHA case numbers assigned on or after June 3, 2013:
   · Mortgage loan terms greater than 15 years wi h loan to value ra io greater than 90%: duration of the annual MIP is the loan term.
   · Mortgage loan terms greater than 15 years wi h loan to value ra io less han or equal to 90%: duration of the annual MIP is 11 years.
   · Mortgage loan terms less than or equal to 15 years with loan to value ratio greater than 90%: duration of the annual MIP is the loan
     term.
   · Mortgage loan terms less than or equal to 15 years with loan to value ratio less than or equal to 90%: duration of the annual MIP is 11
     years.

 To the extent your original obligation was discharged, or is subject to an automatic stay of bankruptcy under Title 11 of the United States Code, this
 statement is for compliance and/or informational purposes only and does not constitute an attempt to collect a debt or to impose personal liability for
 such obliga ion. However, M&T Bank retains rights under its security instrument, including the right to foreclose its lien.




Case 1:20-bk-00459-HWV                         Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38                                                     Desc
                                              Exhibit Proof of Claim Page 9 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 10 of 56
                                                                                                                              Page 4 of 4



                  Mortgagor Guide to Frequently Asked Escrow Analysis Questions (FAQ Document)

    • What is an escrow analysis and why am I receiving                     • What if I do not remit the shortage payment?
      this document?                                                          9V i_e T_ ^_d gYcX d_ bU]Yd dXU U^dYbU cX_bdQWU `Qi]U^d Y^ _^U
      6UTUbQ\ ]_bdWQWU \Qgc bUaeYbU Q\\ ]_bdWQWU \U^TUbc d_ `UbV_b]           \e]` ce] i_e SQ^ Y^cdUQT bU]Yd dXU ^Ug `Qi]U^d Q]_e^d
      Q^ UcSb_g Q^Q\icYc _^ Q\\ \_Q^c ]Y^Y]Q\\i _^SU Q iUQb 1c Q             _fUb dXU ^Uhd !" ]_^dXc DXU UcSb_g Q^Q\icYc SQ\Se\QdY_^
      bUce\d =D 2Q^[ S_^TeSdc Q^ UcSb_g Q^Q\icYc QSS_bTY^W\i               Qed_]QdYSQ\\i c`bUQTc dXU cX_bdQWU Q]_e^d _fUb dXU ^Uhd
      DXU Q^Q\icYc Yc Q SQ\Se\QdY_^ _V i_eb UcSb_gUT YdU]c ´ gXU^             !" ]_^dXc
      dXUi QbU TeU dXU VbUaeU^Si _V `Qi Q^^eQ\\i cU]YQ^^eQ\\i Q^T
      aeQbdUb\i Q^T dXU Q]_e^d _V dXU `Qi]U^d DXYc dXU^                   • Why did my monthly escrow payment amount change?
      TUdUb]Y^Uc YV gU QbU _fUb S_\\USdY^W e^TUb S_\\USdY^W _b               DXUbU QbU Q ^e]RUb _V bUQc_^c gXi UcSb_g `Qi]U^d Q]_e^dc
      QSSebQdU\i S_\\USdY^W Ve^Tc d_ ]Q[U dXUcU `Qi]U^dc _^ i_eb              SXQ^WU 2U\_g QbU dXU ]_cd S_]]_^ bUQc_^c gXi dXU
      RUXQ\V
                                                                              Q]_e^d ]Qi SXQ^WU*
      DXUbU QbU cUfUbQ\ bUQc_^c gXi Q^ _VVSiS\U Q^Q\icYc Yc
      `UbV_b]UT 3_]]_^ bUQc_^c Y^S\eTU* \_Q^ Yc QSaeYbUT _b                  Real Estate Tax –
      dbQ^cVUbbUT Secd_]Ub bUaeUcd ^Ug UhU]`dY_^ _b QTZecdUT RY\\           Tax rate and/or property’s assessed value changed
      YcceUT SXQ^WU Y^ Y^cebQ^SU _b dQh TeU TQdUc                          Tax exemption status added, changed or removed
                                                                              The payment of a supplemental tax bill or delinquent
    • What is an escrow account?
                                                                              tax paid from escrow
      1^ UcSb_g QSS_e^d Yc Q^ QSS_e^d cUd Y^cYTU i_eb ]_bdWQWU
      QSS_e^d ?^ Q ]_^dX\i RQcYc Ve^Tc i_e bU]Yd QbU `\QSUT Y^ dXU           New tax requirement
      QSS_e^d XU\T Q^T gXU^ dXU dY]U S_]Uc `QYT d_ i_eb dQh Q^T            Tax(es) paid as a result of non-payment
      _b Y^cebQ^SU QWU^Si 1 Ve\\ QSS_e^dY^W _V dXUcU Ve^Tc Q``UQbc           Insurance Premium(s) –
      _^ dXU V_\\_gY^W cdQdU]U^dc* ]_^dX\i ]_bdWQWU cdQdU]U^d                Premium rate changed
      iUQbU^T cdQdU]U^d Q^T i_eb UcSb_g Q^Q\icYc cdQdU]U^d
                                                                              Coverage changed
      Di`YSQ\\i dXU `Qi]U^dc ]QTU QbU d_ i_eb bUQ\ UcdQdU dQh
      ]e^YSY`Q\YdYUc Q^T Y^cebQ^SU QWU^d ?dXUb `Qi]U^dc ]Qi RU               Additional premium paid but not anticipated to be
      ]QTU QSS_bTY^W d_ i_eb ]_bdWQWU QWbUU]U^d                              paid from escrow, such as change in carrier
                                                                              New insurance requirement
    • What is an escrow payment?                                              Lender paid insurance from escrow
      DXU `_bdY_^ _V i_eb ]_^dX\i `Qi]U^d bU]YddUT gXYSX Yc XU\T
                                                                              Flood insurance map changed
      Q^T dXU^ ecUT d_ `Qi i_eb UcSb_gUT YdU]c Qc dXUi RUS_]U
      TeU                                                                    Payments –
                                                                              Monthly payments received were a different amount than
    • 8_g T_ i_e TUdUb]Y^U dXU bUaeYbUT RUWY^^Y^W UcSb_g                      what was expected. For example:
      RQ\Q^SU/                                                                • The monthly payments received were less than the
      DXU `_bdY_^ _V i_eb ]_^dX\i `Qi]U^d bU]YddUT gXYSX Yc XU\T                amount requested, shorting the funding of escrow
      Q^T dXU^ ecUT d_ `Qi i_eb UcSb_gUT YdU]c Qc dXUi RUS_]U                 • Previous escrow shortage amount was not paid in full
      TeU                                                                      before new analysis

    • GXQd Yc Q^ UcSb_g bUcUbfU Q\c_ [^_g^ Qc Q SecXY_^/                    • Information Regarding Insurance –
      1^ UcSb_g bUcUbfU Q\c_ [^_g^ Qc Q SecXY_^ Yc dXU Q]_e^d _V              Hazard insurance, also referred to as homeowner’s insurance,
      ]_^Ui S_\\USdUT Y^ dXU UcSb_g d_ S_fUb Q^i e^Q^dYSY`QdUT                is an insurance policy purchased to protect your property
      Y^SbUQcUc Y^ i_eb bUQ\ UcdQdU dQh _b Y^cebQ^SU `bU]Ye]                  from certain hazards such as fire and theft. Policy coverage
      `Qi]U^d 9d QSdc Qc Q ReVVUb Q^T `bUfU^dc i_eb UcSb_g QSS_e^d           may vary. See your insurance policy information for details
      Vb_] RUY^W _fUbTbQg^ 1^ UcSb_g bUcUbfU UhYcdc _^ i_eb
                                                                              regarding your specific coverage(s).
      QSS_e^d e^\Ucc i_eb ]_bdWQWU T_Se]U^dc _b cdQdU \Qg Q``\YUc
                                                                              9V i_e TUSYTU d_ SXQ^WU i_eb Y^cebQ^SU SQbbYUb cU^T dXU ^Ug
    • How is an escrow analysis completed?                                    `_\YSi Y^V_b]QdY_^ d_* =D 2Q^[ 9dc CeSSUcc_bc Q^T_b
      GU YdU]YjU Q\\ Q``\YSQR\U TYcRebcU]U^dc ceSX Qc dXU bUQ\ UcdQdU         1ccYW^c @? 2_h %'#( C`bY^WVYU\T ?XY_ $%% !%'#(
      `b_`Ubdi dQh Q^T Y^cebQ^SU `bU]Ye] gXYSX QbU cSXUTe\UT d_               Fax: 866-410-9956
      RU `QYT _^ i_eb RUXQ\V Y^ dXU ^Uhd !" ]_^dXc GU dQ[U dXU d_dQ\
      Q^T TYfYTU dXU `Qi]U^d Ri !" `Qi]U^dc DXU d_dQ\ Q]_e^d _V              Additional questions can be directed to 888-882-1847.
      dXU TYcRebcU]U^dc TYfYTUT Ri !" Yc UaeQ\ d_ i_eb ]_^dX\i
      UcSb_g `Qi]U^d                                                       • Information Regarding Real Estate Tax Bills –
                                                                             Where to mail your tax bill:
    • GY\\ ]i UcSb_g `Qi]U^d Q]_e^d bU]QY^ dXU cQ]U YV 9 bU]Yd
      dXU U^dYbU cX_bdQWU Q]_e^d Qd _^SU/                                        M&T Bank
      2i `QiY^W dXU Ve\\ cX_bdQWU Q]_e^d dXYc gY\\ bUce\d Y^ Q^                  PO Box 23628
      QTZecd]U^d d_ i_eb QSS_e^d gXYSX gY\\ bUce\d Y^ Q `Qi]U^d gYdX             Rochester, NY 14692-9813
      dXU c]Q\\Ucd `_ccYR\U Y^SbUQcU Y^ i_eb ]_^dX\i ]_bdWQWU                    FAX: 817-826-0675
      `Qi]U^d 9d¹c Y]`_bdQ^d d_ [UU` Y^ ]Y^T Q^i Y^SbUQcU Y^ i_eb
      bUQ\ UcdQdU dQh Q]_e^dc Q^T_b Y^cebQ^SU `bU]Ye] ]Qi SQecU
      i_eb `Qi]U^d Q]_e^d d_ SXQ^WU UfU^ YV i_e `Qi i_eb cX_bdQWU
      Q]_e^d

    • If I would like to remit the shortage payment, what
      steps do I need to take?
      I_e ]Qi `Qi dXU U^dYbU cX_bdQWU Q]_e^d Ri bUdeb^Y^W dXU
      cX_bdQWU S_e`_^ QddQSXUT d_ dXU R_dd_] _V `QWU ! _V i_eb
      UcSb_g Q^Q\icYc Q\_^W gYdX i_eb SXUS[ d_* =D 2Q^[ 5cSb_g
      4U`Qbd]U^d @? 2_h &$'(' 2Q\dY]_bU =4 "!"&$$'('




         Case 1:20-bk-00459-HWV                     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38
Equal Housing Lender. ©2016 M&T Bank. Member FDIC. CS13075 (7/16) mtb.com
                                                                                                                               Desc
                                                  Exhibit Proof of Claim Page 11 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 12 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 13 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 14 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 15 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 16 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 17 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 18 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 19 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 20 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 21 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 22 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 23 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 24 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 25 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 26 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 27 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 28 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 29 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 30 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 31 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 32 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 33 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 34 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 35 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 36 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 37 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 38 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 39 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 40 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 41 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 42 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 43 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 44 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 45 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 46 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 47 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 48 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 49 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 50 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 51 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 52 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 53 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 54 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 55 of 56
Case 1:20-bk-00459-HWV     Doc 25-2 Filed 06/26/20 Entered 06/26/20 15:55:38   Desc
                         Exhibit Proof of Claim Page 56 of 56
